Case 4:82-cv-00866-DPM Document 5754-4 Filed 09/15/21 Page 1 of 19

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TIME SHEET--PCSSD--
Date Task Total Hrs.

12/18/2018 PCSSD Meeting Court ordered preparation meeting with JWW 1.5 hrs.
and Springer

01/02/2019 Meeting with JWW and Springer regarding monitoring and the 1.0 hrs.
implantation of a web page for PCSSD.

01/08/2019 Meeting with Springer Smith concerning PCSSD monitoring and 1.25 hrs.
concerns for remainder of year.

01/09/2019 Monitoring meeting at Chenal Elementary with Smith emphasis 5.0 hrs.
on remaining obligations under Plan2000. PCSSD

01/10/2019 Monitoring meeting at Baker Elementary with Smith emphasis on 4.0 hrs.
remaining obligations under Plan2000.PCSSD

01/11/2019 Monitoring meeting at College Station Elementary emphasis on 4.0 hrs.
remaining obligations under Plan2000. PCSSD

01/11/2019 Telephone call with Mrs. Yancy concerning student discipline at .50 hrs.
Sylvan Hill High School. PCSSD

01/15/2019 Monitoring meeting at Robinson High emphasis on remaining 5.0 hrs.
obligations under Plan2000. Met with principal Bailey. PCSSD

01/17/2019 Monitoring meeting at Mills Middle with Smith emphasis on 4.0 hrs.
remaining obligations under Plan2000.PCSSD. Dr. Watson
explained the school commitment to the plan remaining
obligations.

01/22/2019 | Meeting with Springer and Smith on Monitoring of PCSSD 1.0 hrs.
schools regarding monitoring findings.

01/23/2019 PCSSD Meeting Court ordered in PCSSD HQ. 1.50 hrs.

01/23/2019 Impromptu site visit to Mills High on heating complaints PCSSD .50 hrs.
with Smith and Springer

01/24/2019 Monitoring meeting at Daisy Bates Elementary emphasis on 4.5 hrs.
remaining obligations under Plan2000. Met with Principal
Jackson PCSSD

01/25/2019 Summarizing Mills and Daisy Bates monitoring report. PCSSD 3.0 hrs.

01/28/2019 Monitoring meeting at Harris Elementary emphasis on 4.5 hrs.
remaining obligations under Plan2000. Met with Principal Moore
PCSSD

01/29/2019 Worked on Summaries of Harris and Bates Elementary Schools 4.0 hrs.
PCSSD

01/30/2019 Monitoring meeting at Robinson Middle emphasis on remaining 5.0 hrs.

 

 

obligations under Plan2000. Met with Principal Levar. PCSSD

 

E

 

    

EXHIBIT

    

 
Case 4:82-cv-00866-DPM Document 5754-4 Filed 09/15/21 Page 2 of 19

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

01/31/2019 Worked on Summaries from this week monitored schools. 4.0 hrs. |
PCSSD. |
Total 54.25 hrs. |
02/04/2019 Met with Springer and Smith on PCSSD school visits 1.0 hrs. |
02/04/2019 Worked on Summaries for PCSSD schools visited 3.0 hrs. |
02/05/2019 Monitoring meeting at Landmark Elem. emphasis on remaining 3.0 hrs. |
obligations under Plan2000. Met with Principal Williams. PCSSD |
02/06/2019 Monitoring meeting at Lawson Elem. PCSSD emphasis on 3.5 hrs. |
remaining obligations under Plan2000. Met with Principal Mellor |
02/07/2019 Monitoring meeting at Oak Grove Elem. PCSSD emphasis on 4.0 hrs. |
| remaining obligations under Plan2000. Met with Principal |
Dillingham |
02/08/2019 Monitoring meeting Oak Brooke Elem. PCSSD emphasis on 3.5 hrs. |
remaining obligations under Plan2000. Met with Principal Dr. |
Truslow |
02/11/2019 Worked on Summaries from this week monitored schools. 6.0 hrs. |
PCSSD |
02/12/2019 Monitoring meeting at Pine Forrest Elem. PCSSD emphasis on 5.0 hrs. |
remaining obligations under Plan2000. Met with Principal
| Thomas. — |
| 02/13/2019 Monitoring meeting at Sherwood Elem. PCSSD emphasis on 2.0hrs. |
remaining obligations under Plan2000. Met with Principal
Dillingham
02/13/20119 | Monitoring meeting at Clinton Elem. PCSSD emphasis on 2.5 hrs.
remaining obligations under Plan2000. Met with Principal
Dillingham
02/14/2019 Monitoring meeting at Sylvan Hills Elem. PCSSD emphasis on 4.5 hrs.
remaining obligations under Plan2000. Met with Principal Young
02/19/2019 Telephone conference with Mrs. Grant on 504 meeting PCSSD 1.0 hrs.
02/21/2019 | Monitoring meeting at Sylvan Hills 9"" and 10" grade Academy. 3.0 hrs.
PCSSD emphasis on remaining obligations under Plan2000. Met
with Assistant Principal Sierra.
02/25/2019 Meeting with Springer to Prep for Monitoring for PCSSD Cato 4.0 hrs.
Elem, Maumelle Middle, and Sylvan Hills Elem.
02/26/2019 Monitoring meeting at Cato Elem. PCSSD emphasis on remaining 4.5 hrs.
obligations under Plan2000. Met with Principal Lee
02/27/2019 Monitoring meeting at Sylvan Hills Elem. PCSSD emphasis on 4.0hrs. |
remaining obligations under Plan2000. Met with Principal Young |
02/28/2019 Monitoring meeting at Maumelle Middle PCSSD emphasis on 3.0 hrs.

 

remaining obligations under Plan2000. Met with Principal
Burgess.

 

 

 

 

 
Case 4:82-cv-00866-DPM Document 5754-4 Filed 09/15/21 Page 3 of 19

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

02/29/2019 Worked on Summaries of PCSSD schools Monitored 3.5 hrs.

03/01/2019 Participated in the PCSSD Student Handbook Committee Meeting 5.0 hrs.
at PCSSD HQ.

03/04/2019 Meeting with Springer on PCSSD Monitoring findings on 1.5 hrs.
monitoring visits

03/05/2019 Attended Robinson High PCSSD career day and met with 2.5 hrs.
Principal Baily on discipline numbers.

03/05/2019 | Monitoring PCSSD Sylvan Hill 11" and 12" and visit with Ms. 2.0 hrs.
Camp on Sylvan Hills upcoming Career Day.

03/06/2019 Monitoring meeting at Sylvan Hills Middle. PCSSD emphasis on 2.5 hrs.
remaining obligations under Plan2000 assisted by Ms. Bone.

03/07/2019 Monitoring meeting at Maumelle High PCSSD emphasis on 2.5 hrs.
remaining obligations under Plan2000. Met with Principal Senn

03/07/2019 Monitoring meeting at Sylvan Hills Middle PCSSD emphasis on 2.0 hrs,
remaining obligations under Plan2000. Met with Principal
Hudgeons.

03/08/2019 Worked on Monitoring files for PCSSD. 2.0 hrs.

03/11/2019 Meeting with Springer and JWW on PCSSD Monitoring findings 1.50 hrs.
on monitoring visits an additional monitoring instruction

03/15/2019 Worked on Monitoring files with PCSSD. 3.0 hrs.

03/18/2019

03/28/2019 Attended 504 Meeting at Sylvan Hills High regarding Student 1.5 hrs.
(Grant) PCSSD

03/29/2019 Met with PCSSD and Springer and Smith court ordered monthly 1.50 hrs.
meeting.

04/18/2019 PCSSD schools closed due to flooding 0.0 hrs.

04/23/2019 PCSSD Monthly Meeting for April 2019 with JNPSD Court 2.0 hrs.
directed

04/30/20219 | Read Memo from Springer regarding PCSSD .30 hrs.

05/03/2019 Meeting Springer and Smith Recruitment Activities PCSSD .60 hrs.

05/09/2019 College Station Elementary monitoring visit concerning the 1.0 hrs.
treatment of African American students (PCSSD)

06/03/2019 Attended Pulaski County Court with student Kitchens from 23 HS:
Sylvan Hills High PCSSD.

06/04/2019 Met with Stacy Grant Sylvan Hills concerning 504 plan PCSSD. 2.0 hrs.

06/05/2019 Meeting with Springer on PCSSD involvement in Summer
Program .60 hrs.
Total 149,75 hrs.

 

 
Case 4:82-cv-00866-DPM Document 5754-4 Filed 09/15/21 Page 4 of 19

 

TIME SHEET--PCSSD--

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SMITH
Date Task Total Hrs. |
12/18/2018 PCSSD Meeting Court ordered preparation meeting with JWW 1.Shrs. |
Springer and Bolden
01/02/2019 Meeting with JWW Springer and Bolden regarding monitoring 1.0 hrs.
and the implantation of a web page for PCSSD.
01/07/2019 Spoke with Mr. Whitfield concerning monitoring activities,
reviewed school improvement plans for PCSSD elementary
schools. 4.0 hrs.
01/08/2019 Meeting with Springer and Bolden concerning PCSSD monitoring 1
and concerns for remainder of year. Created a monitoring
schedule for the week. 5.0 hrs.
01/09/2019 Monitoring meeting at Chenal Elementary with Bolden emphasis 5.0 hrs.
on achievement and discipline under Plan2000. PCSSD
01/10/2019 Monitoring meeting at Baker Elementary with Smith emphasis on 4.0hrs.
achievement and discipline obligations under Plan2000.PCSSD |
01/11/2019 Monitoring meeting at College Station Elementary emphasis on 4.0 hrs.
achievement and discipline obligations under Plan2000. PCSSD
01/15/2019 | Monitoring meeting at Robinson High emphasis on achievement 5.0 hrs.
and discipline obligations under Plan2000. Met with principal
Bailey. PCSSD |
01/17/2019 Monitoring meeting at Mills Middle with Bolden emphasis on 4.0hrs. |
achievement and discipline obligations under Plan2000.PCSSD.
Dr. Watson explained the school commitment to the plan
remaining obligations.
01/22/2019 Meeting with Springer and Bolden on Monitoring of PCSSD 1.0 hrs.
schools regarding monitoring findings.
01/23/2019 PCSSD Meeting Court ordered in PCSSD HQ. 1.50 hrs.
01/23/2019 Impromptu site visit to Mills High on heating complaints PCSSD 50 hrs.
with Springer and Bolden
01/24/2019 Monitoring meeting at Daisy Bates Elementary emphasis on 4.5 hrs.
achievement and discipline obligations under Plan2000. Met with
Principal Jackson PCSSD
01/25/2019 Summarizing Mills and Daisy Bates monitoring report. PCSSD 3.0 hrs.
01/28/2019 Monitoring meeting with Bolden at Harris Elementary emphasis 4.5 hrs.
on achievement and discipline obligations under Plan2000, Met
with Principal Moore PCSSD
01/29/2019 Worked on Summaries of Harris and Bates Elementary Schools 4.0 hrs.

 

PCSSD

 

EXHIBIT

foe

 

 

 

 
Case 4:82-cv-00866-DPM Document 5754-4 Filed 09/15/21 Page 5 of 19

 

 

01/30/2019

Monitoring meeting with Bolden at Robinson Middle emphasis
on achievement and discipline obligations under Plan2000. Met
with Principal Levar. PCSSD

5.0 hrs.

 

01/31/2019

Worked on Summaries from this week monitored schools.
PCSSD.

4.0 hrs.

 

02/04/2019

Met with Springer and Bolden on PCSSD school visits

1.0 hrs.

 

02/04/2019

Worked on Summaries for PCSSD schools visited

3.0 hrs.

 

02/05/2019

Monitoring meeting with Bolden at Landmark Elem. emphasis on
achievement and discipline obligations under Plan2000. Met with
Principal Williams. PCSSD

3.0 hrs.

 

02/06/2019

Monitoring meeting with Bolden at Lawson Elem. PCSSD
emphasis on achievement and discipline obligations under
Plan2000. Met with Principal Mellor

3.5 hrs.

 

| 02/07/2019

Monitoring meeting with Bolden at Oak Grove Elem. PCSSD
emphasis on achievement and discipline obligations under
Plan2000. Met with Principal Dillingham

4.0 hrs.

 

02/08/2019

Monitoring meeting with Bolden Oak Brooke Elem. PCSSD
emphasis on achievement and discipline obligations under
Plan2000. Met with Principal Dr. Truslow

3.5 brs.

 

02/11/2019

Worked on Summaries from this week monitored schools.
PCSSD

6.0 hrs.

 

| 02/12/2019

Monitoring meeting with Bolden at Pine Forrest Elem. PCSSD
emphasis on achievement and discipline obligations under
Plan2000. Met with Principal Thomas.

5.0 hrs.

 

02/13/2019

Monitoring meeting at Sherwood Elem. PCSSD emphasis on
achievement and discipline obligations under Plan2000. Met with
Principal Dillingham

2.0 hrs.

 

02/13/20119

Monitoring meeting with Bolden at Clinton Elem. PCSSD
emphasis on achievement and discipline obligations under
Plan2000. Met with Principal Dillingham

2.5 hrs.

 

02/14/2019

Monitoring meeting with Bolden at Sylvan Hills Elem. PCSSD
emphasis on achievement and discipline obligations under
Plan2000. Met with Principal Young

4.5 hrs.

 

| 02/21/2019

Monitoring meeting with Bolden at Sylvan Hills 9" and 10" grade
Academy. PCSSD emphasis on achievement and discipline
obligations under Plan2000. Met with Assistant Principal Sierra.

3.0 hrs.

 

02/25/2019

Meeting with Springer and Bolden to Prep for Monitoring for
PCSSD Cato Elem, Maumelle Middle, and Sylvan Hills Elem.

4.0 hrs.

 

02/26/2019

 

Monitoring meeting with Bolden at Cato Elem. PCSSD emphasis
on achievement and discipline obligations under Plan2000. Met
with Principal Lee

 

 

4,5 hrs.

 

 
Case 4:82-cv-00866-DPM Document 5754-4 Filed 09/15/21 Page 6 of 19

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

| 02/27/2019 Monitoring meeting with Bolden at Sylvan Hills Elem. PCSSD
| emphasis on achievement and discipline obligations under
| Plan2000. Met with Principal Young 4.0hrs. |
| 02/28/2019 Monitoring meeting Bolden at Maumelle Middle PCSSD |
| emphasis on achievement and discipline obligations under |
| Plan2000. Met with Principal Burgess. 3.0hrs. |
02/29/2019 Worked on Summaries of PCSSD schools Monitored 3.5 hrs. |
03/01/2019 Participated in the PCSSD Student Handbook Committee Meeting 5.0 hrs. |
with Bolden at PCSSD HQ.
03/04/2019 Meeting with Springer and Bolden on PCSSD Monitoring 1.5 hrs. |
findings on monitoring visits
03/05/2019 Attended Robinson High PCSSD Career day with Bolden and met |
with Principal Baily on discipline numbers. 5.50 hrs.
| 03/05/2019 Monitoring PCSSD Sylvan Hill 11" and 12 with Bolden and 2.0 hrs.
| visit with Ms. Camp on Sylvan Hills upcoming Career Day.
03/06/2019 Monitoring meeting with Bolden at Sylvan Hills Middle. PCSSD 2.5 hrs.
emphasis on remaining obligations under Plan2000 assisted by
| Ms. Bone.
03/07/2019 Monitoring meeting with Bolden at Maumelle High PCSSD 2.5 hrs.
emphasis on achievement and discipline under Plan2000. Met
with Principal Senn
03/07/2019 Monitoring meeting with Bolden at Sylvan Hills Middle PCSSD 2.0 hrs.
emphasis on achievement and discipline obligations under
Plan2000. Met with Principal Hudgeons.
03/08/2019 Worked on Monitoring files for PCSSD. 2.0 hrs.
| 03/11/2019 Meeting with Springer and Bolden and JWW on PCSSD 1.50 hrs.
| Monitoring findings on monitoring visits an additional monitoring
| instruction
| 03/15/2019 Worked on Monitoring files with PCSSD. 3.0 hrs.
03/29/2019 Met with PCSSD Springer and Bolden court ordered monthly 1.50 hrs.
meeting.
04/18/2019 | PCSSD schools closed due to flooding 0.0 hrs.
04/23/2019 PCSSD Monthly Meeting for April 2019 with Springer and 2.0 hrs.
Bolden Court directed
04/30/20219 | Read Memo from Springer regarding PCSSD .30 hrs.
05/03/2019 Meeting Springer and Bolden on Recruitment Activities PCSSD .60 hrs.
05/09/2019 College Station Elementary monitoring visit with Bolden 1.0 hrs.
concerning the treatment of African American students (PCSSD)
06/05/2019 Meeting with Springer and Bolden on PCSSD involvement in
.60 hrs.

 

 

Summer Program

 

 

 

 
Case 4:82-cv-00866-DPM Document 5754-4 Filed 09/15/21 Page 7 of 19

 

 

 

 

Total a 0.90 |

 

Monitor: Marva Smith ___ Date:

 

 

PCSSD time total:

June 1, 2016 thru May 30, 2017= + June 1, 2017 thru Present -
Case 4:82-cv-00866-DPM Document 5754-4 Filed 09/15/21 Page 8 of 19

John W. Walker
PCSSD Time — June 1, 2017 through 6/30/2021

173.88 hours @ $450.00

Joy Springer Time
PCSSD Time - June |, 2017 through 6/30/2021

843.94 hours @$137.50

Charles Bolden Summary
PCSSD (Monitoring — 6/1/2017 through 10/15/18)
418.00 hrs x $70.00
12/18/18 through 5/6/2021

149.75 hrs x $70.00

PCSSD (Monitoring) 6/1/2017 through 10/15/18
399.00 hrs x $70.00
12/5/18 through 5/6/21

148.90 hrs x $70.00

Total Fees

$ 78, 246.00

$116, 041.75

29,260.00

10,842.50

27,930.00

10,423.00

$ 272,743.25
Case 4:82-cv-00866-DPM Document 5754-4 Filed 09/15/21 Page 9 of 19

Costs
Copying 6000 pages @ .25 1500.00
Binders, exhibit tabs, transcripts, postage and
federal express
114.17
128.47
114.42
12.60
11.60
67.63
64.62
71.04
103.16
63.00
59.40 810.11

Total Costs 2310.11
Case 4:82-cv-00866-DPM Document 5754-4 Filed 09/15/21 Page 10 of 19

 

 

 

 

 

 

 

 

 

   

 

 

 

 

 

 

 

Invoice Number \,{ Invoice Date \\| AccountNumber Page
7-106-42265 Aug 27, 2020 2116-3151-1 2of2
FedEx Express Shipment Summary By Payor Type
FedEx Express Shipments (Original) cc casnasannnntnstntntnntnin pnigiegniini Ge cuit ans iy
‘Rated — Special =
7 Weight Transportation Handling Ret Choffax ae
PayorType ww SHipments _.. etiarges  Sharges Credits/Other Discounts Total Charges ==
SHP—OE ec oI, LL co ABI 6462 eee
Total FedEx Express a AASB NE, Re
TOTAL THIS INVOICE USD $64.62 ==
FedEx Express Shipment Detail By Payor Type (Original) =
Ship Date: Aug 19, 2020 Gust, Ref: NO REFERENCE INFORMATION — Rel.#2: —
Payor: Shipper Retz: =
* Fuel Surcharge - FedEx has applied a fuel surcharge of 4.00% to this shipment. - —
* Distance Based Pricing, Zone 6 —
* Package Delivered ta Recipient Address - Release Authorized
Automation INET Sender Recipient
Tracking ID 771300277305 John Walker Mr. Robert Pressman
Service Type FedEx Standard Overnight 1723 Broadway 22 Locust Avenue
Package Type FedEx Box LITTLE ROCK AR 72206 US LEXINGTON MA 02421 US
zone 06
Packages 1 Transportation Charge 71.85
Rated Weight 2.0 Ibs, 0.9 kgs Discount -10.78
Delivered Aug 21, 2020 12:56 Automation Bonus Discount 3.59
Svc Area Al Fuel Surcharge 2.49
Signed by see above Residential Delivery _ a 4S
FedEx Use 000000000/137 1/02 Total Charge USD $64.62
Shipper Subtotal USD $64.62
Total FedEx Express USD $64.62

FedEx® Billing Online
FedEx Billing Online allows you to efficiently manage and pay your FedEx inv

oices online. It's free, easy and secure. FedEx

Billing Online helps you streamline your billing process. With all your FedEx shipping information available in one secure
online location, you never have to worry about misplacing a paper invoice or sifting through reams of paper to find

information for past shipments. Go to fedex.com to sign up today!

1239-01-XX-XXXXXXX-0001-0056715
Case 4:82-cv-00866-DPM Document 5754-4 Filed 09/15/21 Page 11 of 19

 

 

 

 

 

 

 

 

 

 

© Fuel Surcharge - FedEx has applied a fuel surcharge of 2.50% to this shipment

|__Invoice Number \| Invoice Date \\| AccountNumber Page
| 7-035-13218 Jun 11, 2020 2116-3151-1 2 of 2
FedEx Express Shipment Summary By Payor Type
FedEx Express Shipments (Original) ee
Rated Special os
Weight Transportation Handling Ret Chg/Tax ae
PayorType = Shipments tbs Shares = harges Credits/Other Discounts Total Charges =
Shipper 8D 16.73 gh BO eee 86 0 86 EE
FotatFedEx Express $630, SE a
TOTAL THIS INVOICE USD $7.73 ==
FedEx Express Shipment Detail ByPayorType (Original) =
Ship Date: Jun 05, 2020 Cust, Ref: NO REFERENCE INFORMATION Ref#2: —
Payor: Shipper Re ee rN eee ce Bao Ie eee Mince Maser ecto aam =

Distance Based Pricing, Zane 6

* FedEx has audited this shipment for correct packages, weight, and service. Any changes made are reflected in the invoice amount.
* Package Delivered to Recipient Address - Release Authorized
* The package weight exceeds the maximum for the packaging type, therefore, FedEx Pak was rated as Customer Packaging.

 

 

Automation INET Sender Recipient

Tracking ID 770632957755 John Walker Mr. Robert Pressman

Service Type FedEx Standard Overnight 1723 Broadway 22 Locust Avenue

Package Type Customer Packaging LITTLE ROCK AR 72206 US LEXINGTON MA 02421 US

Zone 06

Packages ] Transportation Charge 76.79

Rated Weight 3.0 Ibs, 1.4 kgs Discount -11.52

Delivered Jun 08, 2020 12:03 Automation Banus Discount -3.84

Svc Area Al Fuel Surcharge 1.65

Signed by see above Residential Delivery _ BG

FadEx Use O00000000/137 1/02 Total Charge usp’ $67.73

Shipper Subtotal USD $67.73

Total FedEx Express USD $67.73

FedEx® Billing Online

FedEx Billing Online allows you to efficiently manage and pay your FedEx invoices online. It's free, easy and secure. FedEx
Billing Online helps you streamline your billing process. With all your FedEx shipping information available in one secure
online location, you never have to worry about misplacing a paper invoice or sifting through reams of paper to find
information for past shipments. Go to fedex.com to sign up today!

1162-01-00-0021 334-0001 -0047824
Case 4:82-cv-00866-DPM Document 5754-4 Filed 09/15/21 Page 12 of 19

 

 

 

 

 

 

 

 

 

 

 

 

 

aa
Invoice Number \\|_ Invoice Date AccountNumber \\ Page
6-912-88305 Jan 30, 2020 2116-3151-1 |  20f2
FedEx Express Shipment Summary By Payor Type
FedEx Express Shipments (Original) _ acsapspanmnealaconcrceccongen gegen
Rated Special . ==
Weight Transportation Handling Rat Chg/tax =
PayorType _ Shipments ths. Charges. Charges Gredits/Other Discounts Total Charges ==
Shipper a 1 — 3.0 / 16.79 96 . “15.36 71.04 seowmam
Total FedEx Express A BO BT SR A
TOTAL THIS INVOICE USD $71.04 SS
FedEx Express Shipment Detail By Payor Type (Original) =
Ship Dater Jan 24, 2020 Gust. Ref: NO REFERENCE INFORMATION Retz: ——
Payor: Shipper Re rare
° Fuel Surcharge - FedEx has applied a fuel surcharge of 7.50% to this shipment. —
* Distance Based Pricing, Zone 6 —
e FedEx has audited this shipment for correct packages, weight, and service. Any changes made ere reflected in the invoice amount.
¢ Package Delivered to Recipient Address - Release Authorized
* The package weight exceeds the maximum for the packaging type, therefore, FedEx Pak was rated as Customer Packaging.
Automation {NET Sender Recipient
Tracking ID 777592478003 John Walker Mr. Robert Pressman
Service Type FedEx Standard Overnight 1723 Broadway 22 Locust Avenue
Package Type Customer Packaging LITTLE ROCK AR 72206 US LEXINGTON MA 02421 US
Zone 06
Packages 1 Transportation Charge 76.79
Rated Weight 3.0 Ibs, 1.4 kgs Discount 11.82
Delivered Jan 27, 2020 11:29 Automation Bonus Discount -3.84
Svc Area Al Fuel Surcharge 4.96
Signed by see above Residential Delivery __ 4.65
FedEx Use 000000000/137 1/02 Total Charge USD $71.04
Shipper Subtotal USD $71.04
Total FedEx Express USD $71.04

FedEx® Billing Online

FedEx Billing Online allows you to efficiently manage and pay your FedEx invoices online. It's free, easy and secure. FedEx
Billing Online helps you streamline your billing process. With all your FedEx shipping information available in one secure
online location, you never have to worry about mispiacing a paper invoice or sifting through reams of paper to find

information for past shipments. Go to fedex.com to sign up today!

1029-01-00-002 1606-0001-00517
Case 4:82-cv-00866-DPM Document 5754-4 Filed 09/15/21 Page 13 of 19

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Invoice Number \,| Invoice Date \\| Account Number Page
7-067-07621 Jul 16, 2020 2116-3151-1 2of2
FedEx Express Shipment Summary By Payor Type
Find Expreas Shipmipnts (0rigigaty  eeeeccg ee caren h  RcvrrnreonaeoUOR ne
Rated Special —
Weight Transportation Handling Het Cha/Tax ae
Payor Type Shipments tbs Charges Charges Credits/Other Discounts Total Charges. =
Shipper 1 80 N88 BA, PBB 08.18 eee
Total FedEx Express _ oF 90 Be RN RB Se, SSS
TOTAL THIS INVOICE USD $103.16 ==
FedEx Express Shipment Detail By Payor Type (Original) = —_ =
Ship Bate: dul 13, 2020 Gust, Ref: AIG REFERENCE INFORMATION Ret#2: =—
Payor: Shipper Ref.#3: =—
* Fuel Surcharge - FedEx has applied a fuel surcharge of 3.50% to this shipment. ——
* Distance Based Pricing, Zone 6 —
* Package Delivered to Recipient Address - Release Authorized ~~
Automation SNET Sender Recipient
Tracking ID 770934988711 John Walker Mr. Robert Pressman
Service Type FedEx Standard Overnight 1723 Broadway 22 Locust Avenue
Package Type FedEx Box LITTLE ROCK AR 72206 US LEXINGTON MA 02421 US
Zone 06
Packages 1 Transportation Charge 118.78
Rated Weight 9.0 Ibs, 4.1 kgs Discount -17.82
Delivered Jul 14, 2020 15:02 Automation Bonus Discount -5.94
Sve Area Al Fuel Surcharge 3.49
Signed by see above Residential Delivery AB
FedEx Use 000000000/137 1/02 Total Charge USD $103.16
Shipper Subtotal USD $103.16
Total FedEx Express USD $103.16

FedEx® Billing Online

FedEx Billing Online allows you to efficiently manage and pay your FedEx invoices online. It's free, easy and secure. FedEx
Billing Online helps you streamline your billing process. With all your FedEx shipping information available in one secure
online location, you never have to worry about misplacing a paper invoice or sifting through reams of paper to find
information for past shipments. Go to fedex.com to sign up today!

1197-01-XX-XXXXXXX-0001-0051410
Case 4:82-cv-00866-DPM Document 5754-4 Filed 09/15/21 Page 14 of 19

— ssa

Office DEPOT
ce!
OfficeMax
LITTLE ROCK ~ (601) 664-8800
07/06/2020 11:11 AM

w 00 08

614-1-8864-953070-20 6.2
04 BDR,INP,VW.4"

@ 21,99 87.96
1k @15.19 ~27.20
You Pay 60.7685
122) BDR, INP, Vu, 4",
@ 21 99 43.98
You Pay 43.9888
Subtotal: 104.74
Sales Tax: 3.43
Total: 114.17
iscaver Card 8162: 114.17

4 CODE S0663P

Chip Read

a0000001523010 Discover Credit
oooo008000

No Signature Required

 

  
 
 
 
 
 
 
   

Total Savings:

$27.20

KK NR RRR ROKER OR RAM HR MAK H HHL AEE
wE WANT TO HEAR FROM YOU!
Visit survey. officedepot.cam
and enter the survey cade below:
150K FW56 FHGO

XX KK OAR KER AK REE OK EMER AREA KA E

 

 

 
Case 4:82-cv-00866-DPM Document 5754-4 Filed 09/15/21 Page 15 of 19

 

_ JOHN W.. WALKER, PAL 20071,

 

ee, oe Th a cote
wh. balan lege
f- $ & je i

: —DOkian’s as & .

 

at (4

 

   

  

 

 

 
Case 4:82-cv-00866-DPM Document 5754-4 Filed 09/15/21 Page 16 of 19

 

 

 

 

 

 

 

 

OS e0 20942" #08 200 168 2
Case 4:82-cv-00866-DPM Document 5754-4 Filed 09/15/21 Page 17 of 19

‘ gpitind wee eg

Be

 

| ExhibitIndexes.com Invoice for Order #50476

PO Box 567
Hopewell NJ 08525

Billing Details

John Walker, P.A.

1723 Broadway St

Little Rock, Arkansas 72206
United States

Phone: 5013743758
_ Email: jspringer@gabrielmail.com
Order: #50476

Payment Method: Credit Card ($148.42)

Shipping Details

John Walker, P.A.

1723 Broadway St

Little Rock, Arkansas 72206
United States

Phone: 5013743758
Email: jspringer@gabrielmail.com
22nd Jun 2020

Free Shipping (Usually 2; 6
Business Days) fp
af poh 4 Ain

Order Date:
Shipping Method:

 

————

Order Items

eam

WIVIVS

 

 

Qty Code/SKU Product Name Price Total
5 V-482 Exhibit Labels Golden Yellow #482 $3.99 USD $19.95 USD |
tt Choose Laser or Hand) = =Hand Number
Number: $3.99 Per Pkg
1 V-58094 Tabbies 58094 Plaintiff's Exhibit Yellow $7.99 USD $7.99 USD
(Free Shipping)
8 V-SNS Side Collated Exhibit Tabs $3.79 USD $30.32 USD
Choose Numbers: [76-
100}...@[3.79]
per set
8 V-SNS Side Collated Exhibit Tabs $3.79 USD $30.32 USD
Choose Numbers: [51-
75]...@[3.79]
per set
8 V-SNS Side Collated Exhibit Tabs $3.79 USD $30.32 USD
Choose Numbers: [26-
50]...@[3.79]
per set
8 V-SNS Side Collated Exhibit Tabs $3.69 USD $29.52 USD
Choose Numbers: [i-
25]...@[3.69]
per set
Subtotal: $148.42 USD

~
Case 4:82-cv-00866-DPM Document 5754-4 Filed 09/15/21 Page 18 of 19

Qty Code {SKU Product Name Price Total
Shipping: $0.00 USD
Grand Total: $148.42 USD

(th YR
144s

(847
Case 4:82-cv-00866-DPM Document 5754-4 Filed 09/15/21 Page 19 of 19

poche D.6o INP

jl. CO PCSSD
I. PCSs 1

45,09 pessU

fet GZ VC SSD

Fed Sx
